DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “main line” claimed in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
For examination purposes, the claim will be interpreted by rings attached to the linear elastic member. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the term “a main line and a plurality of side rings fixed onto the main line” renders the claim indefinite. It is unclear if the applicant asserts the main line to be embedded inside the linear elastic body, or if the main line is attached parallel to the linear elastic body at the top or bottom side, or if the main line is the same at the linear elastic body. For examination purposes, the claim will be interpreted as “rings attached to the linear elastic body”. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-9 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Hu (US 20160220003 A1).
Regarding claim 1, Hu discloses a hair tie (Fig. 4, 100), comprising: a linear elastic body (Fig. 4, 110 and para. 0036 “the main body 110 can be elastic); a loop member disposed at one end of the elastic body (See annotated Fig. 4 below), and having an inner space for receiving a hair bundle (See annotated Fig. 4 below), wherein a size of the inner space is variable with a volume of the hair bundle (Para. 0032 “the size of the annulus wound by the main body 110 can be adjusted according to the relative positions of the through structure 130 and the main body 110. It means that the size of the annulus can be changed according to the size of the hair bundle 200); and an engaging member (See annotated Fig. 4 below) disposed at another end of the elastic body for engaging with an object after the linear elastic body is wound around the hair bundle inside the inner space of the loop member for one or more turns (Abstract “The main body between the hooking structure and the through structure is adapted to be wound around the hair bundle in a direction counter to a direction of wounding of the main body to form the annulus, and the hooking structure is adapted to be fixed on the hair bundle” and Fig. 3). 

    PNG
    media_image1.png
    428
    878
    media_image1.png
    Greyscale


Regarding claim 2, Hu discloses the claimed invention of claim 1. Hu further discloses the loop member is a deformable ring (See annotated Fig. 4 above. The examiner notes that the loop member is an extension of the elastic member 110, and since the loop member is elastic, it is capable to deform and to change its size. Therefore, the loop member is a deformable ring with hole at the center) having a hole at a center thereof (See annotated Fig. 4 above), and a size of the hole spontaneously changes with the volume of the hair bundle (Para. 0032 “the size of the annulus can be changed according to the size of the hair bundle 200”).

Regarding claim 4, Hu discloses the claimed invention of claim 1. Hu further discloses the loop member is a retractable loop (See annotated Fig. 4. The examiner notes that the loop member is retractable using the through structure 131) and integrally formed with the linear elastic body (Fig. 4).  

Regarding claim 5, Hu discloses the claimed invention of claim 4. Hu further discloses one end of the retractable loop is an extension of the linear elastic body (See annotated Fig. 4 above), and another end of the linear elastic body has an adjusting mechanism (Fig 4, 131), through which the inner space of the loop member is adjustable (Fig. 4).  

Regarding claim 6, Hu discloses the claimed invention of claim 5. Hu further discloses the adjusting mechanism is another loop (Fig. 4, loop 131), which the linear elastic body (110) penetrates through (See annotated Fig. 4 above), and is movable relative thereto to adjust the size of the inner space (Fig. 4 and para. 0043 “Since the main body at least partially passes through the through structure, the size of the annulus wound by the main body can be adjusted according to the relative positions of the through structure and the main body. Therefore, the strap structure can tighten the hair bundle of different sizes”). 
 
Regarding claim 7, Hu discloses the claimed invention of claim 1. Hu further discloses the engaging member is a hook (Fig. 4, 120). 
 
Regarding claim 8, Hu discloses the claimed invention of claim 7. Hu further discloses the linear elastic body includes a main line and a plurality of side rings fixed onto the main line to be selectively engaged with the hook (Per the examiner’s interpretation of claim 8 describe above under 112 (b) rejection, Hu further discloses this limitation as shown in the annotated Fig. 4 below).

    PNG
    media_image2.png
    392
    727
    media_image2.png
    Greyscale

Regarding claim 9, Hu discloses the claimed invention of claim 7. Hu further discloses the object which the hook is to engage with is hair (Para. 0033 “Furthermore, since the hooking structure 120 has flexibility, when the hooking structure 120 is fixed on the hair bundle 200, the hooking structure 120 can have a close contact to the hair bundle 200 and its strength of grasping the hair bundle 200 is enhanced”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20160220003 A1) in view of Steyaert (US 20180271248 A1).
Regarding claim 3, Hu discloses the claimed invention of claim 2 except the deformable ring is made of rubber.  
Steyaert teaches a hair tie with elastic loops (Fig. 1) made of deformable rings made of rubber (Para. 0022. “the first elastic loop, second elastic loop, and elongated elastic member can each be made of the same material (e.g. the same type of rubber)) to provide, optionally, one or more of the first elastic loop, the second elastic loop, and the elongated elastic member are made from elastic banding that is flaccid in its resting (i.e. non-stretched) state. Optionally, the elastic banding is made from rubber (Para. 0011). It would have been obvious to one having ordinary skill in the art before the effective filing date to substitute the elastic loop member of Hu with the rubber elastic material as taught by Steyaert to provide, optionally, one or more of the first elastic loop, the second elastic loop, and the elongated elastic member are made from elastic banding that is flaccid in its resting (i.e. non-stretched) state. Optionally, the elastic banding is made from rubber.

Claim 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 20160220003 A1) in view of Srivastava (US 20020056467 A1).
Regarding claims 10-11, Hu discloses the claimed invention of claim 1 except the engaging member (Fig. 4, 120) is a hair clip, or the engaging member (Fig. 4, 120) is a hair pin. 
Srivastava teaches a hair device with engaging member is a hair clip, or the engaging member is a hair pin (Fig. 10, 32 and para. 0090) to provide means of secure attachment of the user’s hair device especially while the user performs sport activities such as walking, running or swimming. It would have been obvious to one having 

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference-cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/KARIM ASQIRIBA/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772